Citation Nr: 0821795	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  00-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disabilities claimed to be the residuals of Interferon 
treatment at a Department of Veterans Affairs (VA) medical 
facility, to include hypertension, hyperthyroidism, renal 
insufficiency, nephrosis and nephrotic syndrome.



WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from January 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.  The Board denied the claim in an April 2005 decision 
and the veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2006, the Court vacated the Board's decision and remanded 
this matter for VA to provide an independent medical 
examination to resolve conflicting VA medical opinions of 
record.

The appeal was returned to the Board and, in January 2008, 
the Board requested three independent medical opinions from 
private institutions pursuant to 38 C.F.R. § 20.901.  The 
opinions were obtained by March 2008 and forwarded to the 
veteran for review and comment.  In May 2008, the veteran 
submitted additional evidence and argument.  He also 
requested that his claim be remanded to the RO for initial 
review of all new evidence obtained.

If the Board requests an opinion pursuant to 38 C.F.R. 
§ 20.901, it must notify the appellant of the new evidence 
obtained and provide him with an opportunity to respond.  See 
38 C.F.R. § 20.903.  Any pertinent evidence submitted by an 
appellant in response to Section 20.903 notification must be 
referred to the agency of original jurisdiction for review 
unless this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c).  Thus, because the veteran did not 
waive review of the additional evidence by the agency of 
original jurisdiction, the Board finds that it has no 
alternative but to remand this matter to ensure that all 
evidence of record is properly considered prior to the 
Board's final appellate determination. 

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Consider all evidence received since 
the issuance of the April 2004 
Supplemental Statement of the Case in 
conjunction with all evidence of record.

2.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



